Citation Nr: 1827297	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable disability rating for a fractured third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974, and April 1977 to January 1997 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In July 2015, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2016, the Court vacated the July 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In June 2016, the Board again denied the claim, and remanded a claim for service connection for a psychiatric disorder for further development.  The Veteran appealed the Board's denial to the Court.  

In October 2016, the RO granted service connection for a psychiatric disorder.  As such, the claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In an October 2017 Memorandum Decision, the Court vacated the Board's June 2016 denial and remanded the matter to the Board for development.

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claim.  The Veteran previously waived his right to have such evidence reviewed in the first instance by the RO.  


FINDING OF FACT

The fractured third metatarsal of the right foot is manifested by periarticular pathology with painful motion approximating moderate impairment; a moderately severe foot disability is not shown.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for a fractured third metatarsal of the right foot have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2017); Burton v. Shinseki, 25 Vet. App. 1, 6 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

The VA examination report discussed below is adequate for adjudication.  The examiner examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support a higher ratings than that already assigned herein.

The Veteran's disability has been rated under DC 5284, which pertains to "other" foot injuries.  This code provides a 10 percent rating for a moderate injury, a 20 percent rating for a moderately severe injury, and a 30 percent rating for a severe injury.  With actual loss of use of the foot, a 40 percent rating is assigned.

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Mild is generally defined as "not being or involving what is extreme" or "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id.  at 798.  Severe is generally defined as "of a great degree" or "serious."  Id.  at 1140.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In a February 1997 unappealed rating decision, the RO granted service connection for the fractured third metatarsal of the right foot, and assigned a noncompensable rating, effective February 1, 1997.  The Veteran filed a claim for a higher rating in 2008.

In January 2007, February 2007, May 2007, June 2007, July 2007, October 2007, December 2007, January 2008, April 2008, May 2008, and June 2008 VA treatment records, the Veteran reported joint pain in the toes.

On VA examination in August 2009, he reported that several of his toes were permanent fixed.  He reported that in 2002, he was diagnosed with diabetic peripheral neuropathy due to pain in the soles of both feet.  Both feet hurt with numbness and tingling pain.  He did not report specific pain to the right third metatarsal.  He also had a diagnosis of gout in both feet.  He used a cart to shop because his feet hurt.  He could walk for 2.5 blocks and stand for 15 minutes.  

On examination, the feet showed no lesions.  There was no edema.  There was generalized tenderness of the entire foot.  He had hammertoes in the right second and third toes which were partially ankylosed.  Weightbearing was normal.  There were no callosities.  His shoes did not show wear.  There was tenderness over the metatarsal heads.  There was verbalized pain on passive and active manipulation of the foot.  On repetitive testing against resistance, there was no loss of either active or passive motion due to pain, impaired endurance, incoordination, or instability.  The examiner diagnosed a service-connected third metatarsal facture, stating she was unable to determine any current residual due to the disability alone.  Mild degenerative joint disease of the bilateral first metatarsals could not be clearly related to the history of the fracture.  X-rays showed no current evidence of a prior fracture of the right third metatarsal.

In the October 2009 rating decision on appeal, the RO continued the Veteran's noncompensable rating.

In April 2015, the Veteran testified that he broke his toe in 1994, that it now "hurts all the time," and that the toes are crooked.   He reported being told by a physician that he has arthritis in the toe.  He stated that if he walks more than two hours in a single day "it just aches."  He testified that he uses a cane to ambulate.

In July 2015, the Board denied the claim.

In March 2016, the Court vacated the Board's decision because while the Board relied upon 2009 VA examination findings to deny the claim, it failed to discuss the fact that the VA examiner also found tenderness over the metatarsal head, which describes the area of the toe bones right prior to the joint closest to the toes.  In light of that finding, and Burton v. Shinseki, 25 Vet. App. 1, 6 (2011), which holds that a failure to address 38 C.F.R. § 4.59 in the presence of evidence of pain frustrates judicial review, vacatur and remand was warranted.

In June 2016, the Board again denied the claim.

In October 2017, the Court vacated the Board's decision due to its interpretation of the August 2009 VA examiner's finding.  The Court stated it could not understand the Board's determination that there were no residuals of the service-connected right third metatarsal facture, when the examiner actually stated that she was unable to determine any current residual due to the service-connected right third metatarsal facture alone."  (emphasis added).  The Court directed that on readjudication, the Board should additionally make clear whether the evidence establishes painful motion with joint or periarticular pathology, citing 38 C.F.R. § 4.59.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a 10 percent rating is warranted for the disability.  Under 38 C.F.R. § 4.59, painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  In Burton v. Shinseki, the Court expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or maligned joints, which involve residuals of injuries in non-arthritis contexts.   Burton, 25 Vet. App. at 4-5.

The VA treatment records clearly indicate that the Veteran experiences joint pain in the toe.  The August 2009 VA examiner found tenderness over the bilateral metatarsal heads, and as pointed out by the Court, "this describes the area of the toe bones right prior to the joint closest to the toes." As also noted by the Court, the examiner could not ascertain the residuals due to the service-connected right third metatarsal facture alone.  At the April 2015 hearing, the Veteran credibly testified that his toe hurts him "all the time."  

The Veteran has non-service connected disabilities affecting the feet, including gout and diabetes.  When it is not possible to separate the effects of a service-connected disability and a non-service connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As it is unclear here whether the Veteran's toe pain is related to the disability on appeal or his non-service connected foot disorders, doubt must be resolved in his favor.  Further, the Board cannot point to any symptomatology in the medical record that has been attributed to the separately-service connected, noncompensable, right foot neuroma; as such, the rule against pyramiding is not violated by this award.  In short, the Board resolves all doubt in favor of the Veteran, and finds that a 10 percent rating is warranted due to periarticular pathology with painful motion.  See Burton, 25 Vet. App. at 6.  

However, the preponderance of the evidence is against a 20 percent rating based on a "moderately severe" foot injury.  The August 2009 examiner found there was no edema and weightbearing was normal.  There were no callosities.  The Veteran's shoes did not show wear.  On repetitive testing against resistance, there was no loss of either active or passive motion due to pain, impaired endurance, incoordination, or instability.  To the extent the Veteran uses a cane to ambulate and has numbness in the feet, a December 2015 VA spine examiner clearly attributed the use of the cane to the Veteran's lumbar spine disability, and both the December 2015 spine examiner and the August 2009 VA examiner diagnosed peripheral neuropathy of the lower extremities due to diabetes.  As such, the Board cannot find that the fractured third metatarsal of the right foot approximates a "moderately severe" right foot disability.

The Veteran's pain and functional loss have already been considered in awarding the current rating.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit foot or toe motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

With regard to other diagnostic codes pertaining to the toes and foot, DC 5282 provides that hammer toe of a single toe is rated noncompensably; a rating of 10 percent is warranted only where all toes are hammer toes, which does not apply here.  The Board has considered all  other codes between DC 5276 and DC 5284, but none are applicable.  To the extent that the Veteran has other foot disorders, he is already service-connected for neuroma of the right foot, rated under DC 5279, and the remaining foot disorders have either previously been found to be unrelated to service, or have not been raised by the evidence.

For all the foregoing reasons, and in consideration of the doctrine of reasonable doubt, the Board finds that a 10 percent, but no higher rating, is warranted for the Veteran's fractured third metatarsal of the right foot.  

ORDER

A disability rating of 10 percent, but no higher, for a fractured third metatarsal of the right foot is granted.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


